Citation Nr: 1409268
Decision Date: 03/05/14	Archive Date: 04/18/14

DOCKET NO.  12-18 232)        DATE MAR 05 2014

On appeal from the Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for low back disability.

REPRESENTATION 

Appellant represented by:   Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In the Veteran's substantive appeal that was received by VA in July 2012, he expressly requested to have a hearing before a traveling Veterans Law Judge from the Board, sitting at the RO ('Travel Board"). That hearing has not been scheduled. Moreover, a review of the record does not show that the Veteran has otherwise withdrawn his hearing request.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2002). A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 38 C.F.R. § 20.700 (2013). Given the Veteran's timely request for a hearing at the RO before a traveling Veterans Law Judge from the Board, a remand of the present appeal is necessary to afford him the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity. Notify him of the date, time and location of his hearing. Put a copy of this letter in his claims file. If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

-3-



